DECISION
This matter was heard on Plaintiffs Oral Proof of Claim. At the time of the accident, Plaintiff was a restaurant manager. On December 13, 1991, while a front seat passenger in a vehicle owned and operated by Raymond McCloy, the McCloy vehicle was involved in a head-on collision on West Main Road in Middletown. The vehicle sustained substantial property damage. As a result of the accident, Plaintiff struck his face and head on the windshield. He immediately experienced neck pain.
The 43 year old Plaintiff was taken by ambulance to Newport Hospital where his head and face were sutured and x-rays were taken of his neck. He was subsequently treated for cervical strain with radiation to the right shoulder and severe headaches. He was treated with a collar, medication and two months of physical therapy and subsequent at-home traction.
Among Plaintiffs specials are the following:
James Maher, M.D. — treatment 4/30/92-12/1/92 — $125
Newport Hospital — sutures, x-rays, physical therapy — $643
Henry Laurelli, M.D. — 2/15/94 — examination — $125
MRI — $1,250
William Golini, M.D. — 8/6/93-6/24/94 — $1,521
Plaintiff was able to adjust his work duties to accommodate his injuries. He was a very credible witness who treated conservatively and kept working. However, his cervical pain has become chronic, some days being worse than others. Medically, his condition is considered permanently partial.
Plaintiffs injuries are a proximate result of the accident of 12/13/91. The court awards plaintiff damages in the amount of $41,350.